        Case 3:21-cv-00027-MEM-DB Document 9 Filed 04/27/21 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 LAWRENCE COLON,                            :

        Plaintiff                           :     CIVIL ACTION NO. 3:21-0027

   v.                                       :          (JUDGE MANNION)

 LT. T. FRONTINO, et al.,                   :

      Defendants                            :


                                       ORDER

        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

        1.     Pursuant to the screening provisions of the Prison
               Litigation Reform Act, Plaintiff’s complaint (Doc. 1) is
               DISMISSED WITH PREJUDICE for being barred by
               the statute of limitations, and thus, for failure to state
               a claim upon which relief can be granted and without
               leave to file an amended complaint as it would be
               futile.

        2.     The Clerk of Court is directed to CLOSE this case.

        3.     Any appeal from this Order is DEEMED frivolous and
               not in good faith. See 28 U.S.C. §1915(a)(3).



                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge
DATE: April 27, 2021
21-0027-01-ORDER
